Citation Nr: 0416121	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  97-10 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chest pain, 
including as due to undiagnosed illness.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from October 1979 to 
December 1983 and from September 1991 to May 1992, including 
service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
RO in Phoenix Arizona, that among other things, denied 
service connection for memory loss, sleeping trouble, 
dizziness, lung problems, chest pain, and dizziness due to 
undiagnosed illness.  The RO also granted service connection 
for the veteran's low back disorder and assigned a 
noncompensable rating for this disability, effective October 
12, 1994.  Service connection was also granted for a skin 
disability, which was assigned a 10 percent rating, effective 
October 12, 1994.  The RO denied entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  

The veteran subsequently moved and his claims folder was 
therefore transferred to the RO in Oakland California.  In 
July 1996 the veteran appeared and gave testimony at an RO 
hearing.  A transcript of this hearing is of record.

In a decision in November 1999, the Board, among other 
things, denied service connection for memory loss, sleeping 
problems, and lung problems due to undiagnosed illness.  The 
Board remanded the issues of service connection for chest 
pain and dizziness due to undiagnosed illness and also 
remanded the issue of a total rating for compensation 
purposes based on individual unemployability and the issues 
of increased ratings for the veteran's low back disorder and 
skin disorder.  

In a September 2002 decision the Board denied service 
connection for memory loss and dizziness due to undiagnosed 
illness and also denied higher ratings for a low back 
disorder and a skin disability.  The Board sought additional 
evidentiary development under the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002) in regard to the issues of entitlement to 
service connection for chest pain due to undiagnosed illness 
and entitlement to a total rating for compensation purposes 
based on individual unemployability.  Since the United States 
Court of Appeals for the Federal Circuit invalidated this 
regulation in Disabled American Veterans v. Secretary of 
Veterans Affairs 327 F.3d 1339 (Fed Cir 2003), the Board 
remanded these issues to the RO in September 2003 for further 
adjudication.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VCAA requires VA to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002).  As part of 
the notice, VA has undertaken to inform claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2003).  These requirements are not met unless VA can point 
to a specific document in the record that provides the 
necessary notice.  Quartuccio v. Principi, 16 Vet App 183 
(2002).

The veteran has not received the notice required by § 5103(a) 
as interpreted by Quartuccio in regard to the claim for a 
total; rating for compensation purposes.  

While the veteran has claimed service connection for chest 
pain as due to undiagnosed illness consequent to his service 
in Southwest Asia during the Persian Gulf Conflict, 
consideration must also be given to whether service 
connection for this disability is warranted for this disorder 
on a direct incurrence or secondary basis.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In this regard, the Board notes that a review of the medical 
records from the veteran's first period of active service 
indicates that he was seen in May 1980 with complaints that 
included acute left sided chest pain.  An electrocardiogram 
was performed at that time and reportedly showed ST elevation 
in all precardiac leads due to probable early repolarization.  
Differential diagnoses were said to include pericarditis and 
myocardial infarction.  

Review of the medical records from the veteran's second 
period of active service indicates that the veteran was seen 
in November 1991 for complaints that included tightness in 
the chest with diarrhea and malaise.  The veteran's chest was 
clear to auscultation and his heart had a regular rate and 
rhythm.  The assessment included gastroenteritis.  On a post 
service physical examination conducted for the Army Reserve 
in December 1994, the veteran was noted to have a diagnosis 
of hypertension.  In the Physician's Summary it was reported 
that the veteran had been hypertensive since 1991 and was on 
medication for this disability.  It was also noted that the 
veteran had been experiencing sharp chest pains with a 
pleuritic component since 1992.  (Service connection is 
currently in effect for hypertension.)  

During a VA physical examination conducted in January 2003, 
the veteran was reported to have two kinds of chest pain. One 
type was pleuritic, lasted two or three minutes, occurred 
once or twice a month, and resolved spontaneously.  The 
second type of pain occurred during his sleep and was 
substernal, oppressive, and accompanied by numbness in the 
arms.  It was relieved promptly by Nitroglycerin.  It was 
said that the veteran had had extensive work-ups, which were 
non-revealing.  
The diagnoses included oppressive substernal chest pain.  The 
doctor commented that the veteran's symptoms were typical of 
coronary artery spasm since the occurred at rest and were 
relieved by Nitroglycerin.  

The above raises a possibility that the veteran's current 
chest pain complaints either had their onset during service 
or are related to the veteran's service connected 
hypertension.  However, the examiner on the veteran's January 
2003 examination did not directly comment on either of these 
possible etiologies for the veteran's chest pain complaints.  

In view of the foregoing, this case is REMANDED for the 
following:  

1.  The AMC or RO should send the 
appellant and her representative a letter 
in regard to his claim for a total rating 
for compensation purposes based on 
individual unemployability that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

2.  The AMC or RO should refer the claims 
file to Paul D. Levin, the VA physician 
at the Palo Alto VA Medical Center who 
conducted the VA examination of the 
veteran's chest pain in January 2003.  
After a review of the claims folder, this 
physician should provide an opinion, with 
rationale, as to whether it is at least 
as likely as not (50 percent probability 
or more), that the veteran's substernal 
chest pain is related to the episodes of 
chest pain noted during service or to his 
service connected hypertension.  If 
Doctor Levin is not available, the claims 
folder may be submitted to another VA 
physician for review and opinion.  

3.  Then, the AMC or RO should adjudicate 
the claim for service connection for 
chest pain.

4.  Then the veteran should be afforded a 
general medical examination to determine 
whether he is unemployable due to his 
service connected disabilities.  The 
claims folder must be made available to 
the examining physician prior to the 
examination and the examiner should note 
that the claims folder was reviewed.  The 
examining physician should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's service 
connected disabilities in and of 
themselves preclude him from obtaining 
and maintaining gainful employment.  

5.  Then, the RO should adjudicate the 
veteran's claim for TDIU.  If any 
benefits sought on appeal remain denied 
the veteran and his representative should 
be provided a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  The case should 
then be returned to this Board for 
further appellate consideration, if 
otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



